Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-29, 31-37 and 39-43 are allowed as amended/presented in Reply to Non-Final Office Action (“Response”) filed 26 April 2021, and claims 1-20, 30 and 38 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 21, 29 and 37:
Claim 21 (and similarly claims 29 and 37) discloses:
A computer-implemented method for an offline service processing, comprising:
establishing a communication connection between a service device and an end-user device, wherein both the service device and the end-user device are in an offline state;
receiving, by the end-user device through the communication connection established to the service device, service data sent by the service device;
generating, by the end-user device, a first service record based on the service data and account information of the end-user device;
sending, by the end-user device and through the communication connection, the first service record to the service device;
generating, by the service device, a second service record based on the first service record and the account information of the end-user device;
sending, by the end-user device, the first service record to a server when the end-user device is in an online state;
sending, by the service device, the second service record to the server when the service device is in an online state;
performing, by the server, service processing based on the first service record and the second service record; and
determining, by the server, based at least on a first amount, the account information of the end-user device, account information of the service device comprised in the first service record, a second amount, the account information of the end-user device, the account information of the service device comprised in the second service record, whether the first service record matches the second service record.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 23-28, 31-36 and 39-43 each depend from one of allowable claims 21, 29 and 37, and therefore claims 23-28, 31-36 and 39-43 are allowable for reasons consistent with those identified with respect to claims 21, 29 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.